BOSTON THERAPEUTICS, INC. 1750 Elm Street, Suite 103 Manchester, NH 03104 December 17, 2013 By EDGAR Correspondence EDGAR Operations Branch Securities and Exchange Commission treet, N.E Washington, DC 20549 Attention: Filing Desk Re: Boston Therapeutics, Inc. (the “Company”) Registration Statement on Form S-1 (File No.333-192344) Ladies and Gentlemen: On behalf of the Company, and pursuant to Rule 477 of the Securities Act of 1933, as amended, we respectfully submit this request for withdrawal of Amendment No. 1, together with all exhibits thereto, to the Company’s Registration Statement on FormS-1/A filed on behalf of the Company on December 6, 2013, Accession Number 0001102624-13-001495. This withdrawal of the pre-effective amendment is requested because of needed revisions to the EDGAR tags for the filing which inadvertently included the incorrect filing number for the Registration Statement.The Company will file another post-effective amendment with the corrected EDGAR tags. Sincerely, BOSTON THERAPEUTICS, INC. By: /s/ David Platt Name: David Platt Title: Chief Executive Officer
